Case: 2:19-cv-05186-EAS-KAJ Doc #: 20 Filed: 09/14/20 Page: 1 of 1 PAGEID #: 1378




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KYLE KURTZ,
                                             CASE NO. 2:19-CV-5186
       Petitioner,                           JUDGE EDMUND A. SARGUS, JR.
                                             Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                            ORDER

       On August 19, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. Although the parties were advised of the right to file objections to the Magistrate

Judge’s Report and Recommendation, and of the consequences of failing to do so, no objections

have been filed.

       The Report and Recommendation (ECF No. 19) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                     s/Edmund A. Sargus, Jr. 9/14/2020
                                                     EDMUND A. SARGUS, JR.
                                                     UNITED STATES DISTRICT JUDGE
